MEMORANDUM**
Michael Ray Grant appeals the sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). We dismiss the appeal.
Despite his knowing and unequivocal waiver of his right to appeal, Grant contends that the waiver should be excused because his sentence was imposed under mandatory sentencing guidelines declared unconstitutional by the Supreme Court’s remedial opinion in United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). This claim is foreclosed by United States v. Cortez-Arias, 403 F.3d 1111, 1114 n. 8 (9th Cir.2005), as amended by 425 F.3d 547, 547-48 (9th Cir.2005) (holding that “a favorable change in the law does not entitle a defendant to renege on a knowing and voluntary guilty plea”).
DISMISSED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.